DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8 and 9 are objected to because of the following informalities:  
Claim 5 recites “a first model” in line 4 and “the model” in line 6.  The claims appear to recite the two different terms for the same limitation.  To avoid any ambiguity in the claims, the same term should be recited for each limitation.  Suggested claim language: “the model” in claim 6; and for the purpose of examination the limitation has been interpreted as such. 

Claim 8 recites “a first transition probability” in lines 2-3 and “the first probability” in line 4.  The claim appears to recite two different terms for the same limitation.  To avoid any ambiguity in the claims, the same term should be recited for each limitation.  Suggested claim language: “the first transition probability” in claim 4; and for the purpose of examination the limitation has been interpreted as such. 

Claim 9 recites “a second transition probability” in lines 2-3 and “the second probability” in line 4.  The claim appears to recite two different terms for the same limitation.  To avoid any ambiguity in the claims, the same term should be recited for each limitation.  Suggested claim language: “the second transition probability” in claim 4; and for the purpose of examination the limitation has been interpreted as such. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 1, claim 1 recites a method comprising of a combination of steps, therefore is a process, which is a statutory category of invention.

At step 2A, prong one, the claim recites “analyzing an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps as a sequence of events including a corresponding transition between each event”; “for each transition between events, computing a first statistical indicator for good wafers and a second statistical indicator for bad wafers”; “detecting a data excursion for at least a first transition wherein the first statistical indicator exceeds a first threshold or the second statistical indicator exceeds a second threshold”; and “identifying a plurality of possible root causes for the data excursion based on a comparison of the first and second indicators for the first transition”.

The limitation “analyzing an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps as a sequence of events including a corresponding transition between each event”, as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “analyzing”, in the context of the claim encompasses an assessment between different pieces of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation of “for each transition between events, computing a first statistical indicator for good wafers and a second statistical indicator for bad wafers”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitation “detecting a data excursion for at least a first transition wherein the first statistical indicator exceeds a first threshold or the second statistical indicator exceeds a second threshold”, as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “detecting” in the context of the claim encompasses an assessment between different pieces of data and recognizing a difference between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation “identifying a plurality of possible root causes for the data excursion based on a comparison of the first and second indicators for the first transition” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “identifying” in the context of the claim encompasses an assessment between different pieces of data and recognizing a result between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As per claim 2:
At step 2A, prong one, the claim recites “performed in a classification and anomaly detection model configured for analysis of event sequences”.

The limitation of “performed in a classification and anomaly detection model configured for analysis of event sequences”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations (i.e. per use of a classification and anomaly detection model).  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

As per claim 3:
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “providing the first transition and corresponding first and second indicators as inputs to a root cause model configured for root cause determination”.

The limitation of “providing the first transition and corresponding first and second indicators as inputs to a root cause model configured for root cause determination” represents mere data gathering of information.  The “providing” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “providing the first transition and corresponding first and second indicators as inputs to a root cause model configured for root cause determination”, amounts to no more than mere data gathering of information.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 4:
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “providing a plurality of transitions each having a corresponding detected data excursion and first and second indicators corresponding to respective transitions as inputs to the root cause model, the root cause model configured using hierarchical techniques for root cause determination”.

The limitation of “providing a plurality of transitions each having a corresponding detected data excursion and first and second indicators corresponding to respective transitions as inputs to the root cause model, the root cause model configured using hierarchical techniques for root cause determination” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “providing a plurality of transitions each having a corresponding detected data excursion and first and second indicators corresponding to respective transitions as inputs to the root cause model, the root cause model configured using hierarchical techniques for root cause determination”, amounts to no more than mere data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
Considering the additional element individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 5:
At step 1, claim 1 recites a method comprising of a combination of steps, therefore is a process, which is a statutory category of invention.

At step 2A, prong one, the claim recites “generating a first model of the equipment history for the lot as a sequence of a plurality of events including a transition between each event, each event corresponding to one of the plurality of processing steps”; “detecting a data excursion having an indicator exceeding a threshold for at least one of the transitions between a sequential pair of the plurality of events”; and “identifying a plurality of possible root causes for the data excursion based on the at least one transition and a pair of the processing steps that correspond to the sequential pair of the plurality of events”.

The limitation of “generating a first model of the equipment history for the lot as a sequence of a plurality of events including a transition between each event, each event corresponding to one of the plurality of processing steps”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitation “detecting a data excursion having an indicator exceeding a threshold for at least one of the transitions between a sequential pair of the plurality of events”, as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “detecting” in the context of the claim encompasses an assessment between different pieces of data and recognizing a difference between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation “ identifying a plurality of possible root causes for the data excursion based on the at least one transition and a pair of the processing steps that correspond to the sequential pair of the plurality of events” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “identifying” in the context of the claim encompasses an assessment between different pieces of data and recognizing a result between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “obtaining an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps”.

The limitation of “obtaining an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “obtaining an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps”, amounts to no more than mere data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 6:
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “providing the at least one transition and the corresponding indicator as inputs to a second model configured for root cause determination”.

The limitation of “providing the at least one transition and the corresponding indicator as inputs to a second model configured for root cause determination” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “providing the at least one transition and the corresponding indicator as inputs to a second model configured for root cause determination”, amounts to no more than mere data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 7:
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “providing a plurality of transitions each having a corresponding data excursion and the corresponding indicators for respective transitions as inputs to a third model configured using hierarchical techniques for root cause determination”.

The limitation of “providing a plurality of transitions each having a corresponding data excursion and the corresponding indicators for respective transitions as inputs to a third model configured using hierarchical techniques for root cause determination” is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “providing a plurality of transitions each having a corresponding data excursion and the corresponding indicators for respective transitions as inputs to a third model configured using hierarchical techniques for root cause determination”, amounts to no more than mere data gathering.  In addition, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

As per claim 8:
At step 2A, prong one, the claim recites “for each transition between a sequential pair of the plurality of events, computing a first transition probability for the respective transition passing bad wafers”; and “identifying the at least one transition when the first probability corresponding thereto exceeds a threshold”.
The limitation of “for each transition between a sequential pair of the plurality of events, computing a first transition probability for the respective transition passing bad wafers”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitation “identifying the at least one transition when the first probability corresponding thereto exceeds a threshold” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “identifying” in the context of the claim encompasses an assessment between different pieces of data and recognizing a result between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As per clam 9:
At step 2A, prong one, the claim recites “for each transition between a sequential pair of the plurality of events, computing a second transition probability for the respective transition passing good wafers”; and “identifying the at least one transition when the second probability corresponding thereto exceeds a threshold”.

The limitation of “for each transition between a sequential pair of the plurality of events, computing a second transition probability for the respective transition passing good wafers”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitation “identifying the at least one transition when the second probability corresponding thereto exceeds a threshold” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “identifying” in the context of the claim encompasses an assessment between different pieces of data and recognizing a result between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As per claim 10:
At step 2A, prong one, the claim recites “for each transition between a sequential pair of the plurality of events, computing a first count of good wafers and a second count of bad wafers”; “aggregating the first and second counts”; and “identifying the at least one transition for a first count exceeding a first threshold”.

The limitation of “for each transition between a sequential pair of the plurality of events, computing a first count of good wafers and a second count of bad wafers”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

  The limitation “aggregating the first and second counts” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “aggregating” in the context of the claim encompasses grouping different pieces of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitation “identifying the at least one transition for a first count exceeding a first threshold” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “identifying” in the context of the claim encompasses an assessment between different pieces of data and recognizing a result between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As per claim 11:
At step 2A, prong one, the claim recites “for each transition between a sequential pair of the plurality of events, computing a first count of good wafers and a second count of bad wafers”; “aggregating the first and second counts”; and “identifying the at least one transition for a second count exceeding a second threshold”.

The limitation of “for each transition between a sequential pair of the plurality of events, computing a first count of good wafers and a second count of bad wafers”, under broadest reasonable interpretation, is a process performed by use of mathematical calculations.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

  The limitation “aggregating the first and second counts” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “aggregating” in the context of the claim encompasses grouping different pieces of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation “identifying the at least one transition for a second count exceeding a second threshold” as drafted, is a process, under the broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “identifying” in the context of the claim encompasses an assessment between different pieces of data and recognizing a result between the data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claims 12 and 13 merely add further details to the first model.
As per claim 14:
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “an output from the first model is input to a fourth model configured to improve predictability”.

The additional limitation of “an output from the first model is input to a fourth model configured to improve predictability”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).   

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “an output from the first model is input to a fourth model configured to improve predictability” amounts to mere data gathering.  Further, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 15:
Claim 15 represents an equivalent non-transitory computer readable medium claim to claim 1, respectively, and is rejected under the same rationale as claim 1.

Further, claim 15 recites “a processor”.

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a processor”.

The “processor” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “processor”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0226742 A1 (hereinafter Sawiani).

As per claim 1, Sawiani discloses a method, comprising: 
analyzing an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps as a sequence of events including a corresponding transition between each event (pg. 7, par. [0079]; i.e. information about semiconductor device fabrication operation); 
for each transition between events, computing a first statistical indicator for good wafers (Fig. 5, element 501; i.e. small particle defects on a wafer) and a second statistical indicator for bad wafers (pg. 6, par. [0072] and Fig. 5, element 502; i.e. large particle defects on a wafer); 
detecting a data excursion for at least a first transition wherein the first statistical indicator exceeds a first threshold or the second statistical indicator exceeds a second threshold (pgs. 6-7, par. [0072] and [0074]; i.e. values used to classify wafers between small particle defects and large particle defects by a first state defect classification engine); and 
identifying a plurality of possible root causes for the data excursion based on a comparison of the first and second indicators for the first transition (pg. 7, par. [0079] and [0082]; i.e. the first state defect classification is fed into a second state defect classification engine having a data store of the information about semiconductor device fabrication operation to determine root causes).

As per claim 2, Sawiani discloses a classification and anomaly detection model (Fig. 1A, element 130; i.e. the second state defect classification engine) configured for analysis of event sequences (pg. 7, par. [0079] and [0080]; i.e. per the information about semiconductor device fabrication operation).

As per claim 3,  Sawiani discloses providing the first transition and corresponding first and second indicators as inputs to a root cause model configured for root cause determination (pg. 7, par. [0079] and [0082]; first state defect classification is fed into a second state defect classification engine comprising root cause determination).

As per claim 4, Sawiani discloses providing a plurality of transitions each having a corresponding detected data excursion and first and second indicators corresponding to respective transitions as inputs to the root cause model, the root cause model configured using hierarchical techniques (i.e. Bayesian analysis) for root cause determination (pg. 9, par. [0097] and [0098]).

As per claim 15, Sawiani discloses a non-transitory computer-readable medium having instructions which, when executed by a processor cause the processor to: 
analyze an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps as a sequence of events including a corresponding transition between each event; for each transition between events (pg. 7, par. [0079]; i.e. information about semiconductor device fabrication operation), compute a first statistical indicator for good wafers (Fig. 5, element 501; i.e. small particle defects on a wafer) and a second statistical indicator for bad wafers (pg. 6, par. [0072] and Fig. 5, element 502; i.e. large particle defects on a wafer);
detect a data excursion for at least a first transition wherein the first statistical indicator exceeds a first threshold or the second statistical indicator exceeds a second threshold (pgs. 6-7, par. [0072] and [0074]; i.e. the values used to classify wafers between small particle defects and large particle defects by a first state defect classification engine); and 
identify a plurality of possible root causes for the data excursion based on a comparison of the first and second statistical indicators for the first transition (pg. 7, par. [0079] and [0082]; i.e. the first state defect classification is fed into a second state defect classification engine having a data store of the information about semiconductor device fabrication operation to determine root causes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawiani.

As per claim 5, Sawiani teaches a method, comprising: 
obtaining an equipment history for a lot of semiconductor wafers produced in a plurality of processing steps (pg. 7, par. [0079]; i.e. information about semiconductor device fabrication operation); and 
generating a first model (Fig. 1A, element 130; i.e. a second state defect classification engine) of the equipment history for the lot as a sequence of a plurality of events including a transition between each event, each event corresponding to one of the plurality of processing steps (pg. 7, par. [0079; i.e. information about semiconductor device fabrication operation of the second state defect classification engine); 
detecting a data excursion having an indicator exceeding a threshold for at least one of the transitions between a sequential pair of the plurality of events (pgs. 6-7, par. [0072] and [0074]; i.e. the values used to classify wafers between small particle defects and large particle defects by a first state defect classification engine); and 
the model configured for: 
detecting a data excursion having an indicator exceeding a threshold for at least one of the transitions between a sequential pair of the plurality of events (pgs. 6-7, par. [0072] and [0074]; i.e. the values used to classify wafers between small particle defects and large particle defects by a first state defect classification engine); and 
identifying a plurality of possible root causes for the data excursion based on the at least one transition and a pair of the processing steps that correspond to the sequential pair of the plurality of events (pg. 7, par. [0079] and [0082]; i.e. the first state defect classification is fed into a second state defect classification engine having a data store of the information about semiconductor device fabrication operation to determine root causes).

	Sawiani teaches the claimed invention except for a single model detecting a data excursion having an indicator exceeding a threshold for at least one of the transitions between a sequential pair of the plurality of events; and identifying a plurality of possible root causes for the data excursion based on the at least one transition and a pair of the processing steps that correspond to the sequential pair of the plurality of events.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of detecting a data excursion having an indicator exceeding a threshold for at least one of the transitions between a sequential pair of the plurality of events; and identifying a plurality of possible root causes for the data excursion based on the at least one transition and a pair of the processing steps that correspond to the sequential pair of the plurality of events into a single model , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893)

As per claim 6, Sawiani teaches providing the at least one transition and the corresponding indicator as inputs to a second model configured for root cause determination (pg. 7, par. [0079] and [0082]; first state defect classification is fed into a second state defect classification engine comprising root cause determination).

As per claim 7, Sawiani teaches providing a plurality of transitions each having a corresponding data excursion and the corresponding indicators for respective transitions as inputs to a third model configured using hierarchical techniques (i.e. Bayesian analysis) for root cause determination (pg. 9, par. [0097] and [0098]).

As per claim 12, Sawiani teaches the first model is a classification and anomaly detection model (Fig. 1A, element 130; i.e. the second state defect classification engine) configured for analysis of event sequences (pg. 7, par. [0079] and [0080]; i.e. per the information about semiconductor device fabrication operation).

As per claim 13, Sawiani teaches the first model is selected from a group consisting of a Naïve Bayes classifier (pg. 4, par. [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to semiconductor manufacturing systems. 

U.S. Patent Publication No. 2011/0282480 A1 discloses a process quality prediction system and a method thereof

U.S. Patent Publication No. 2022/0057775 A1 discloses behavior recognition device for recognizing behaviors of a semiconductor manufacturing apparatus includes a storage device and a control unit.

U.S. Patent Publication No. 2022/0260978 A1 discloses systems and methods associated with part, sensor, and metrology data integration. 

U.S. Patent No. 5,991,699 discloses an analysis of defects detected during production of semiconductor wafers to identify causation and system control to reverse occurrence of similar defects in later produced wafers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117